Name: Commission Implementing Regulation (EU) 2019/522 of 27 March 2019 amending Implementing Regulation (EU) No 1191/2014 as regards the reporting of data on production and on imports and exports of polyols containing hydrofluorocarbons pursuant to Article 19 of Regulation (EU) No 517/2014
 Type: Implementing Regulation
 Subject Matter: deterioration of the environment;  chemistry;  marketing;  technology and technical regulations;  environmental policy;  documentation;  oil industry;  information and information processing
 Date Published: nan

 28.3.2019 EN Official Journal of the European Union L 86/37 COMMISSION IMPLEMENTING REGULATION (EU) 2019/522 of 27 March 2019 amending Implementing Regulation (EU) No 1191/2014 as regards the reporting of data on production and on imports and exports of polyols containing hydrofluorocarbons pursuant to Article 19 of Regulation (EU) No 517/2014 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (1), and in particular Article 19(7) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 1191/2014 (2) specifies the means and format for the report to be submitted pursuant to Article 19 of Regulation (EU) No 517/2014, in relation to the use of certain fluorinated greenhouse gases as feedstock or where products or equipment which contain those gases are placed on the market by producers, importers and exporters of those gases and by undertakings that destroy those gases. (2) Decision XXX/10 (3) of the Parties to the Montreal Protocol on substances that deplete the ozone layer to the Vienna Convention for the Protection of the Ozone Layer (4) (Montreal Protocol) sets out the revised reporting forms to be used for reporting on controlled substances, including on hydrofluorocarbon-23 (HFC-23) by-production and imports and exports of polyols containing hydrofluorocarbons following the global entry into force of the Kigali Amendment to that Protocol regarding the phase-down of hydrofluorocarbons (HFCs) on 1 January 2019 (5). (3) The reporting format set out in the Annex to Implementing Regulation (EU) No 1191/2014 should be amended in order to align it with the reporting format set out in Decision XXX/10 used by the Parties to the Montreal Protocol. This would enable the Union to comply with its reporting obligations under the Montreal Protocol. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 24(1) of Regulation (EU) No 517/2014, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 1191/2014 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 150, 20.5.2014, p. 195. (2) Commission Implementing Regulation (EU) No 1191/2014 of 30 October 2014 determining the format and means for submitting the report referred to in Article 19 of Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases (OJ L 318, 5.11.2014, p. 5). (3) Decision XXX/10 of the Parties to the Montreal Protocol, adopted 9 November 2018. (4) Council Decision 88/540/EEC of 14 October 1988 concerning the conclusion of the Vienna Convention for the protection of the ozone layer and the Montreal Protocol on substances that deplete the ozone layer (OJ L 297, 31.10.1988, p. 8). (5) Decision XXVIII/1 of the Parties to the Montreal Protocol, adopted 15 October 2016. ANNEX The Annex to Regulation (EU) No 1191/2014 is amended as follows: (1) In Section 1, the table is replaced by the following: INFORMATION TO BE REPORTED COMMENTS 1A Total quantity of production from facilities in the Union 1Aa  thereof: Amounts not captured 1A_a  thereof: Amounts destroyed If the in-line destruction is carried out by another undertaking, the latter should be specified Reports from producers which carry out destruction on the total quantities destroyed shall be made in reporting Section 8 AUTOMATICALLY CALCULATED QUANTITIES 1Ab  thereof: Total amount generated and captured 1Ab = 1A - 1Aa INFORMATION TO BE REPORTED 1B  thereof: Quantity of production from facilities in the Union consisting of recovered by-production or unwanted products where that by-production or those products have been destroyed in the facilities prior to the placing on the market Reports from producers which carry out destruction on the total quantities destroyed shall be made in reporting Section 8 1C  thereof: Quantity of production from facilities in the Union consisting of recovered by-production or unwanted products where that by-production or those products have been handed over to other undertakings for destruction and had not been placed on the market previously The undertaking carrying out the destruction shall be identified 1C_a  thereof: Amounts of hydrofluorocarbons produced for feedstock uses within the Union The Member State where feedstock use will take place shall be indicated 1C_a1  thereof: Without prior capture Only to be reported for HFC-23 AUTOMATICALLY CALCULATED QUANTITIES 1C_a2  thereof: After prior capture 1C_a2 = 1C_a  1C_a1; To be calculated only for HFC-23 INFORMATION TO BE REPORTED 1C_b  thereof: Amount of hydrofluorocarbons produced for uses within the Union exempted under the Montreal Protocol The type of exempted use shall be specified AUTOMATICALLY CALCULATED QUANTITIES 1D  thereof: Total quantity of own production captured and destroyed which has not been placed on the market previously 1D = 1B + 1C 1E Production available for sale or feedstock use 1E = 1A  1D  1A_a (2) In Section 2, in the table, the following row 2F is added: 2F Amount of hydrofluorocarbons contained in pre-blended polyols (3) In Section 3, in the table, the following row 3J is added: 3J Amount of hydrofluorocarbons contained in pre-blended polyols